On July 12, 2007, the defendant was sentenced to the following: Count I: One hundred (100) years in the Montana State Prison, for the offense of Sexual Assault, a felony; and Count ITT: One hundred (100) years in the Montana State Prison, for the offense of Sexual Assault, a felony. Count III shall run concurrently with Count I and with Cause Nos. DC-06-342C and DC-07-121C. The Defendant is ineligible for parole for forty (40) years. The Defendant shall successfully complete Phases I and II of the Sex Offender Treatment Program prior to being eligible for parole.
On November 12, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The majority of the Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is excessive. The 100 year sentence imposed with a parole restriction of forty years has the same net effect as a 160 year sentence with no parole restriction. This would be excessive considering the memo that was provided by the sentencing court which *78indicated that the greatest sentence that was imposed for a similar offense in that jurisdiction was 60 years to the Montana State Prison.
Therefore, it is the majority decision of the Sentence Review Division that the sentence shall be affirmed and the terms and conditions shall remain as imposed in the Judgment of July 12, 2007. The parole restriction of forty (40) years shall be removed.
Done in open Court this 12th day of November, 2009.
DATED this 25th day of November, 2009.
Chairperson, Hon. Stewart Stadler and Member, Hon. Richard Simonton